Case 6:19-cv-00544-JDK-JDL Document 16 Filed 06/04/20 Page 1 of 2 PageID #: 67



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

J.D. ADAMS,                                    §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §
                                                         Case No. 6:19-CV-544-JDK-JDL
                                               §
AMBER ALMANZA, ET AL.,                         §
                                               §
       Defendants.                             §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff J.D. Adams, an inmate proceeding pro se, filed the above-styled and numbered

civil rights lawsuit pursuant to 42 U.S.C. § 1983. The case was referred to United States

Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On April 16, 2020, Judge Love issued

a Report and Recommendation (Docket No. 13), recommending that the motion to dismiss filed

by Defendants Almanza and Snell be granted. Id. at 9. Judge Love also recommended that

Plaintiff’s claims against Defendants Michael Sizemore, the Texas Department of Criminal

Justice, and the University of Texas Medical Branch be dismissed with prejudice as frivolous and

for failure to state a claim upon which relief may be granted. Id. A return receipt indicating

delivery to Plaintiff was received by the Clerk on May 4, 2020. Docket No. 15.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file



                                          Page 1 of 2
Case 6:19-cv-00544-JDK-JDL Document 16 Filed 06/04/20 Page 2 of 2 PageID #: 68



objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews his legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 13) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 13)

be ADOPTED. It is further

       ORDERED that Defendants Almanza and Snell’s motion to dismiss (Docket No. 12) be

GRANTED.        The claims against Defendants Almanza and Snell are DISMISSED WITH

PREJUDICE for failure to state a claim upon which relief may be granted. It is further

       ORDERED that the claims against Defendants Michael Sizemore, the University of Texas

Medical Branch, and the Texas Department of Criminal Justice are DISMISSED WITH

PREJUDICE as frivolous and for failure to state a claim upon which relief may be granted under

28 U.S.C. § 1915A(b)(1).

        So ORDERED and SIGNED this 4th            day of June, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
